DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 11/20/2021:
This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected without traverse.  Accordingly, claims 11-15 been cancelled.
Claims 1-10 are allowed.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Davidson et al. (US20080006334), teaches a 3D printing system with a powder metering device to move powder in the a 3D printing system  (Abstract: apparatus for handling powder in a 3D printer) comprising: 
a build area for printing a 3D object ([0066] powder is dispensed 125 from the dispensing hopper 400 onto a gantry 130 or work surface of the printer through a slot at the bottom of the hopper 400. The gantry 130 can then spread the powder across the build platform); 
a first powder storage hopper (dispensing hopper 400; Figure 1) to receive powder via a pressurized powder transport tube (hose 170; Figure 1) under a first pressure ([0009] the system can 
a second powder storage hopper (overflow chamber 120; Figure 1) to receive reclaimed powder from the build area ([0066] to collect excess powder used during printing); 
a second powder metering device (valve assembly 600; Figure 1) to deliver the reclaimed powder under the second pressure to the pressurized powder transport tube under the first pressure ([0069] valve assembly 600 that allows powder to be drawn into the hose 170 from multiple sources and [0073] powder valve 600 can be actuated to allow the airflow to travel from the other sources of powder to refill the dispensing hopper 400 and recycle any excess powder). 
Davidson teaches a powder metering device (powder filter assembly 500; Figure 1) comprising:
a rotor comprising a central hub and peripheral wheel to rotate about a shaft; compartments formed between the hub and the wheel by a plurality of fins that emanate from the hub at first fin ends and affix to the wheel at second fin ends (see annotated Figure 5D below); and, 
a top (590 in Figure 5D) and bottom disk (570 in Figure 5E) each having a planar surface to lie flush against and to seal, respectively, top and bottom perimeters of each compartment as the compartments rotate about the shaft between a powder receiving position and a powder dispensing position ([0129] cam 585 then actuates the valve assemblies 560 in turn, by switching them from one state to another (i.e., from open to the central plenum 570 and closed to the environment to closed to the central plenum 570 and open to the environment, and vice versa)), Davidson fails to teach or even suggest that the second powder metering device comprises the aforementioned structure. Further, the powder metering device of Davidson comprising the aforementioned structure does not deliver powder from the first storage hopper under the first pressure to the build area under a second pressure, but instead delivers powder from the powder transport tube to the first storage hopper.

    PNG
    media_image1.png
    675
    789
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743